PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/896,783
Filing Date: 14 Feb 2018
Appellant(s): Houtsma et al.



__________________
Yuri Gruzdkov
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/26/2019.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/27/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.



    PNG
    media_image2.png
    255
    515
    media_image2.png
    Greyscale

			Figure O1
	
    PNG
    media_image3.png
    255
    515
    media_image3.png
    Greyscale

				Figure O2

1). Claim 1, and thus depending claims 2-7, recites the limitations “a clock-recovery circuit configured to generate a first clock signal in response to said first amplitude-modulated electrical signal such that said first clock signal frequency locks to the rate of the clock, and to continue to generate said first clock signal in response to said second amplitude-modulated electrical signal such that said first clock signal is continues to frequency lock to the rate of the clock”. That is, the clock-recovery circuit always generates a clock signal that is frequency locked to the rate of the clock of the 
The claims cover different bit rates and different modulation formats. The specification does not teach/disclose how to obtain a same clock signal when a first signal is 25 Gbps and the second signal is 37.5 Gbps; or when the second signal is 37.5 Gbps, how to still get the same clock signal as the first signal (25 GH).
As shown in Figures O1 and O2 above, the two signals do not have a common “signal-transition node” at 20 ps. Between 0 and 40 ps, the second signal has two signal-transition nodes at 13 and 27 ps; but, the first signal has only one signal-transition node (20 ps); or “both signal-portion types” do not “have similarly timed signal transitions through the normalized-signal level of 0.5” within the time period determined from the first signal. The specification does not teach/disclose how the clock-recovery circuit still (continue) generates a clock signal that is “frequency locked” to the clock signal of the first signal (R1) while the second signal has a bit rate R2 = (2n+1)/2*R1, n is integer.
2). Claim 10, and thus depending claims 11-20, recites the limitations “a clock-recovery circuit configured to generate a first clock signal in response to said NRZ-modulated electrical signal such that said first clock signal frequency locks to the rate of the clock, and to continue to generate said first clock signal in response to said duobinary electrical signal such that said first clock signal is continues to frequency lock to the rate of the clock”. That is, the clock-recovery circuit always generates a clock signal that is frequency locked to the rate of the clock of the first signal even if the second signal has a greater bit rate than the bit rate of the first signal.

Similar to the Figures O1 and O2 above, two signals in the electrical domain after the O/E converter do not have a common “signal-transition node” at 20 ps. Or “both signal-portion types” do not “have similarly timed signal transitions through the normalized-signal level of 0.5” within the time period determined from the first signal. The specification does not teach/disclose how the clock-recovery circuit still (continue) generates a clock signal that is “frequency locked” to the clock signal of the first signal (R1) while the second signal has a bit rate R2 = (2n+1)/2*R1, n is integer.

NEW GROUNDS OF REJECTION
None

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  None.

(2) Response to Argument
1). Regarding Argument A, the Appellant argues on pages 5-6 of the Brief:
The Examiner does not appear to allege a lack of enablement for the full scope of claim 1 under 35 U.S.C. § 112(a). Instead, the rejection is based on a supposed lack of written description for specific first and second symbol rates R1 and R2.
…
By referring on page 7 of the last Office Action to the specific example of the first symbol rate Ri=25 Gbps and the second symbol rate R2=37.5 Gbps and more generally to the values of Ri and R2 satisfying “R2 = (2n+1)/2*Rl,” the Examiner appears to allege that the Applicant was not in possession of the invention for these rates.
In response, the Appellant first notes that claim 1 (or any other claim for that matter) does not even mention the first and second symbol rates of 25 and 37.5 Gbps, which seem to be the basis of the rejection. Furthermore, the claims also do not even mention that the second symbol rate is related to first symbol rate by the equation R2 = (2n+1)/2*Rl mentioned in the Office Action as a further basis of the rejection. Since the claims do not mention these specific numerical values and these specific relations for the symbol rates, it is improper to reject the claims due to a lack of corresponding written description. That is, since the objected-to features are not even recited in the claims, it is improper to object to the specification as not having adequate written description for those features.

Appellant’s argument is not persuasive. The term “comprises” in claims 1 and 10 etc. is “open-ended” in that it covers the expressly recited subject matter, alone or in combination with unrecited subject matter (MPEP 2163.II.A.1.). Claims 1 and 10, and thus depending claims, broadly cover any combinations of two optical amplitude-modulated signals, as long as the second signal has a symbol rate greater than the 
The applicant has not devised every solution to the different combination of two optical signals, e.g., first signal 25 Gbps/second signal 37.5 Gbps, or first signal 50 Gbps/second signal 75 Gbps, Applicant does not disclose how to lock the 37.5 Gbps signal to the rate of the clock of 25 GHz; the applicant is not entitled to patent every solution. “If the claim is too broad because it is not supported by the original description or by an enabling disclosure, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, would be appropriate” (MPEP 2173.04).

2). Regarding Argument B, the Appellant argues on pages 6-7 of the Brief:
Second, if the Examiner is basing the rejection on the absence of a supposed “essential element” exemplified by the specific symbol rates and equation mentioned in the Office Action, then the Appellant notes that there is no admission anywhere in the application that any particular values of R1 and R2 are essential to the claimed invention(s). For example, Appellant’s specification does not admit that the symbol rates or 25 Gbps and 50 Gbps are needed for the invention(s). Moreover, at page 6, lines 8-10, the Appellant’s specification explicitly states: “For illustration purposes and without any implied limitations, example embodiments are described below in reference to NRZ modulation and bit rates R1=25 Gbps and R2=50 Gbps” (emphasis added).
The Appellant also respectfully directs the Board’s attention to, e.g., page 7, lines 22-34, and page 8, lines 1-15, of Appellant’s specification, where various possibilities for the rates R1 and R2 are discussed. There, the description on page 8, lines 7-8, explicitly mentions both embodiments where the first and second symbol rates are related by integer division factors and embodiments where said symbol rates are related by fractional division factors. That is, the application mentions that the first and second symbol rates can be related by various integer or fractional factors, i.e., many different first and second symbol rates are envisioned for the invention(s).

Appellant’s argument is not persuasive. Indeed, on pages 6-8, Applicant states that the first and second symbol rates can be related by integer division factors or can be related by fractional division factors. But, these are possible clock signals are can be used in the transmission side for transmitting the two optical signals of different symbol rates. 
According to the claims, at the receiver, “generate a first amplitude-modulated electrical signal in response to a first amplitude- modulated portion of the optical input signal, the first amplitude-modulated portion having a first symbol rate that is a rate of a clock; …; and a clock-recovery circuit configured to generate a first clock signal in response to said first amplitude-modulated electrical signal such that said first clock signal frequency locks to the rate of the clock, and to continue to generate said first clock signal in response to said second amplitude-modulated electrical signal such that said first clock signal is continues to frequency lock to the rate of the clock”.
first symbol rate (line 6 of claim 1), even if the second signal has a greater bit rate than that of the first signal. Or, no matter what the symbol rate of the second signal is, the clock-recovery circuit always generates a clock signal same as the first clock signal and lock to the rate of the clock that is the first symbol rate. 
According to Applicant’s disclosure, as shown in Figures 5A and 5B, the eye diagram of 25 Gbps signal (Figure 5A) has three transition nodes: at 0 ps, 40 ps and 80 ps; and the eye diagram of 50 Gbps signal (Figure 5B) also has three transition nodes at the 0 ps, 40 ps and 80 ps. Same as shown in Figures 7A and 7B, “the eye diagram of FIG. 7A has transition nodes 712, 714, and 716 located at approximately 0, 40, and 80 ps, respectively. The eye diagram of FIG. 7B similarly has transition nodes 722, 724, and 726 located at approximately 0, 40, and 80 ps, respectively. These characteristics of electrical signal 412 can be used to generate clock signal 422, e.g., as described below in reference to FIG. 8” (page 10 line 32 to page 11 line 2), and “The transformed electrical waveforms can be, e.g., such as to have, on average, the same number of signal transitions through a particular signal level as the electrical waveforms that trace the lower-rate optical waveforms.” (page 11 lines 10-13), and “However, both signal-portion types have similarly timed signal transitions through the normalized-signal level of 0.5 (see, e.g., signal-transition nodes 712, 714, and 716 in FIG. 7A and signal-transition nodes 722, 724, and 726 in FIG. 7B). Phase detector 810 is configured to use this property of electrical signal 412 to enable circuit 420 to continuously generate clock signal 422 in a manner that: (i) is insensitive to the order in which the different signal-continuously phase and frequency locked, e.g., to clock signal 2421” (page 11 line 29 to page 30 line 4). Also, refer to Abstract: (ii) configuring the clock-recovery circuit to phase-align the clock signal with signal transitions in the resulting sequence of transformed and similar electrical waveforms.
That is, the transition nodes are critical for the clock-recovery circuit “to continue to generate said first clock signal in response to said second amplitude-modulated electrical signal such that said first clock signal is continues to frequency lock to the rate of the clock”. Both the first signal and the second signal must “have the same number of signal transitions through a particular signal level as the electrical waveforms that trace the lower-rate optical waveforms” or “have similarly timed signal transitions through the normalized-signal level of 0.5” so that “said first clock signal is continues to frequency lock to the rate of the clock”.
As shown in the Figures O1 and O2 above (on page 4; or page 5 of Non-Final Action dated on 6/27/2019), depicted are two eye diagrams of two signals with different symbol rates: one is 50 Gbps (Figure O1), another is 75 Gbps (Figure O2). The eye diagram for the 50 Gbps has a transition node at 20 ps; but the eye diagram for the 75 Gbps does not have a transition node at 20 ps. Between 0 and 40 ps, the second signal (75 Gbps) has two signal-transition nodes at 13 and 27 ps; but, the first signal has only one signal-transition node (20 ps). Then, “both signal-portion types” do not “have similarly timed signal transitions through the normalized-signal level of 0.5” within the time period determined from the first signal. The two eye diagram do not have similar “transition nodes”. 

The specification does not teach/disclose how the clock-recovery circuit still (continue) generates a clock signal that is “frequency locked” to the clock signal of the first signal (R1) while the second signal has a bit rate R2 = (2n+1)/2*R1, n is integer.
In the whole document of the Appellant’s Brief, the Appellant does not clearly and positively state that the claimed invention can generate a first clock signal 25 GHz (or 50 GHz) in response to said first amplitude-modulated electrical signal 25 Gbps (or 50 Gbps) such that said first clock signal frequency locks to the rate of the clock 25 Gbps (or 50 Gbps), and to continue to generate said first clock signal in response to said second amplitude-modulated electrical signal 37.5 Gbps (or 75 Gbps) such that said first clock signal 25 GHz (or 50 GHz) is continues to frequency lock to the rate of the clock 25 Gbps (or 50 Gbps).

3). Regarding Argument C, the Appellant argues on page 7 of the Brief:
Furthermore, although this part of the description refers to transmitter rates, other parts of Appellant’s specification make it clear that the inventors were in possession of a variety of values (e.g., related by various integers or fractions) of the first and second symbol rates for the receiver.
For example, Appellant’s FIG. 2 shows that optical transmitter 112 generates optical signal 222. Appellant’s FIG. 3 graphically shows an example of rate variation in said optical signal 222, wherein the signal baud rate alternates between the rates R1 and R2. Appellant’s FIG. 4 and page 8, lines 16-22, then teach that optical receiver 166 receives optical signal 222 and recovers data therefrom. It follows therefore that the Appellant was clearly in possession of examples in which the recited “first symbol rate” and “second symbol rate” were fractionally related.
Thus, there is clearly sufficient written description for the claimed invention(s) wherein the optical receiver is configured to operate using first and second symbol rates R1 and R2 related by integer or fractional factors. Indeed, the examples discussed by the Examiner are specific fractional factors. As such, the Appellant was clearly in possession of an invention of such scope based on the original written description; and specific values of the first and second symbol rates are not essential to the claimed inventions, notwithstanding any assertions of the Examiner to the contrary.

Appellant’s argument is not persuasive. A “fractional factor” can be 1/2 or 1/4, which may cause two related signals to have similar transition nodes. However, the description never disclose/teach that at the receiver the clock-recovery circuit still (continue) generates a clock signal that is “frequency locked” to the clock signal of the first signal (R1) while the second signal has a bit rate R2 = (2n+1)/2*R1, n is integer. Or when the fractional factor is 3/2 or 5/2, the two eye diagrams do not have similar transition nodes, the description does not disclose/teach that at the receiver the clock-

4). Regarding Argument D, the Appellant argues on pages 7-8 of the Brief:
Finally, for the reasons explained below, the Appellant submits that the Examiner failed to carry his initial burden of rebutting the presumption of adequate written description as required by MPEP 2163.04.
More specifically, this failure is due to an error in the use of FIGs. 01 and 02 presented by the Examiner on page 5 of the Office Action. By noting on page 5 of the Office Action that the waveforms shown in these figures do not “have similarly timed signal transitions,” the Examiner concludes (erroneously) that the Appellant was not in possession of the invention for the corresponding particular combination of the rates R1 and R2.
In response, the Appellant notes that the electrical waveforms shown in Examiner’s FIGs. O1 and O2 appear to be tracing the corresponding optical waveforms. That is, the Examiner only uses electrical waveforms that substantially trace the optical waveforms. However, this is not in agreement with Appellant’s written description (see, e.g., step (i) on page 1, lines 29-32, in the summary section of Appellant’s specification). Thus, the Examiner used incorrect examples of the “first amplitude-modulated electrical signal” and “second amplitude-modulated electrical signal” in support of his allegation of a supposed lack of adequate written description.
At least due to this error in the Examiner’s “evidence or reasoning,” the Examiner has not properly carried his initial burden of rebutting the presumption of adequate written description as required by MPEP 2163.04.

Appellant’s argument is not persuasive. As discussed above, the Figure O1 and Figure O2 are the eye diagrams, which are commonly known in the art. In the Office-Action dated on 6/27/2019, Examiner clearly mentioned that the two figures are used to show the “transition nodes”, and also are related to the clock-recovery circuit.
The eye diagram is generated after the optical-to-electrical conversion (O/E converter); therefore, it is a kind of “waveforms that substantially trace the optical waveforms”. The Figure O1 and Figure O2 are similar to Applicant’s Figures 5A, 5B, 7A and 7B.
Applicant’s specification states “Example embodiments of O/E converter 410, clock recovery circuit 420, and signal decoder 430 and their functions and operation are described in more detail below in reference to FIGS. 5-10” (page 9 lines 1-3), “FIGS. 7A-7B graphically show example eye diagrams of electrical signal 412 (FIG. 4) according to an embodiment. More specifically, FIG. 7A graphically shows an example eye diagram of a portion 710 of electrical signal 412 generated by O/E converter 410 having transfer function 602 (FIG. 6) in response to receiving portion 510 (FIG. 5A) of optical signal 222'. FIG. 7B graphically shows an example eye diagram of a portion 720 of electrical signal 412 generated by O/E converter 410 having transfer function 602 (FIG. 6) in response to receiving portion 520 (FIG. 5B) of optical signal 222'” (page 10 lines 3-9). That is, Applicant’s Figure 7 etc. also “only uses electrical waveforms that substantially trace the optical waveforms”. Applicant’s Figure 5 and 7 show the transition nodes.
Therefore, the Examiner did not fail “to carry his initial burden of rebutting the presumption of adequate written description as required by MPEP 2163.04”.

5). Regarding Argument E, the Appellant argues on page 8 of the Brief:
To summarize, the Appellant submits that the rejection of claim 1 under 35 U.S.C. § 112(a) as failing to comply with the written description requirement is improper and should be withdrawn because: (i) the Appellant “was in possession of the invention as now claimed” in compliance with MPEP 2163.02; and (ii) the Examiner failed to carry his initial burden of rebutting the presumption of adequate written description as required by MPEP 2163.04.

Appellant’s argument is not persuasive. As discussed above, Applicant’s claims broadly cover any combinations of two optical amplitude-modulated signals as long as the second signal has a symbol rate greater than the symbol rate of the first signal. The applicant has not devised every solution to the different combination of two optical signals; therefore, the applicant is not entitled to patent every solution. “If the claim is too broad because it is not supported by the original description or by an enabling disclosure, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, would be appropriate” (MPEP 2173.04). And, “the rejection of claim 1 under 35 U.S.C. § 112(a) as failing to comply with the written description requirement” is proper, and the Appellant was not “in possession of the invention as now claimed” and the Examiner 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LI LIU/Primary Examiner, Art Unit 2636   
                                                                                                                                                                                                     Conferees:

/KENNETH N VANDERPUYE/Supervisory Patent Examiner, Art Unit 2636                                                                                                                                                                                                        
/CHIEH M FAN/Supervisory Patent Examiner, Art Unit 2632                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.